UNITED STATES COURT OF APPEALS
                      For the Fifth Circuit



                          No. 95-40671
                        Summary Calendar



                     ANTHONY LINDON BETHEL,

                                               Plaintiff-Appellant,


                              VERSUS


                    JIMMIE E. ALFORD, ET AL,


                                                        Defendants,

                        JIMMIE E. ALFORD,

                                               Defendant-Appellee.



          Appeal from the United States District Court
                For the Eastern District of Texas
                           (6:93-CV-186)
                         February 6, 1996


Before HIGGINBOTHAM, DUHÉ, and EMILIO M. GARZA, District Judges.

PER CURIAM:1
     Appellant, a Texas Department of Criminal Justice prisoner,

sued nearly fifty defendants under 42 U.S.C. § 1983 and applied to

proceed in forma pauperis.   His application was denied.   Only one

defendant was served.    That defendant answered and moved for

dismissal under Federal Rule of Civil Procedure 12(b)(6) which

     1
      Pursuant to Local Rule 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
motion was granted.   Later the district court also dismissed all

remaining defendants for lack of service. Appellant then moved for

relief under Rule 60(b)(6) which was denied, except that the

district court modified the dismissal of the unserved defendants to

be without prejudice. Appellant seeks to appeal all of the actions

of the district court.    We find the appeal frivolous and dismiss.

     Appellant’s notice of appeal is timely only with respect to

the district court’s denial of his Rule 60(b) motion.   We therefore

have jurisdiction to review that matter only.   We find no abuse of

discretion in the denial of that motion and affirm it.

     Appellant’s brief in this court is largely incomprehensible.

He does not specifically address how the district court allegedly

abused its discretion in denying his motion and does not adequately

argue any point raised.

     Appellant sought relief from his obligation to serve all of

the defendants under Federal Rule of Civil Procedure 5(c).     That

Rule is inapplicable here because it deals only with pleadings

transmitted between defendants, not service by the plaintiff on a

defendant. Clearly the district court did not abuse its discretion

in denying relief.

     Appellant is warned that the bringing of further frivolous

appeals will result in the imposition of sanctions.

     APPEAL DISMISSED.




                                  2